Citation Nr: 0213207	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  97-23 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a post-operative 
anterior cruciate ligament and meniscus tear of the left 
knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's Fiancée


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from January 1986 to June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  That decision reduced the disability 
rating for the left knee disability from 20 to 10 percent.  
The Board remanded the claim in September 1998, instructing 
the RO to schedule the veteran for a hearing before a Member 
of the Board to be held at the RO.  The veteran requested a 
hearing before a hearing officer instead of a Member of the 
Board.  The Board issued a decision and a remand in May 2000.  
Initially, the Board found that there were two issues 
properly before the Board.  The first issue was entitlement 
to restoration of a 20 percent evaluation for a left knee 
disability.  The second issue was entitlement to an increased 
rating for a left knee disability.  The Board granted 
restoration of the 20 percent evaluation for a left knee 
disability and remanded the issue of entitlement to an 
increased rating for further development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence does not reasonably show that a post-
operative anterior cruciate ligament and meniscus tear of the 
left knee is productive of more than moderate impairment of 
the knee due to lateral instability or recurrent subluxation.

3.  The veteran has a diagnosis of arthritis of the left knee 
without clinical evidence of limitation of flexion to 60 
degrees or less or limitation of extension to 5 degrees or 
more.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a post-operative anterior cruciate ligament and meniscus 
tear of the left knee are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5256, 5257 and 5262 (2001)

2.  The criteria for a separate evaluation of 10 percent for 
traumatic arthritis of the left knee are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5010, 5260, and 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

In May 2000, the Board remanded the claim for further 
development.  The RO was instructed to obtain treatment 
records from the veteran's private physician and schedule the 
veteran for a VA examination.  A VA examination was conducted 
in August 2001.  The RO sent the veteran a letter, in July 
2000, requesting that he either obtain the treatment records 
in question, or give the RO an authorization form allowing VA 
to obtain the records on the veteran's behalf.  The veteran 
did not respond to that letter.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993).  Therefore, no further assistance to the appellant 
with the development of evidence is required.  The evidence 
includes the veteran's service medical records, VA 
examination reports dated November 1995, October 1996, June 
1999, and August 2001, VA treatment records from 2001, and 
statements and testimony of the veteran and his fiancée at 
hearings held before hearing officers at the RO in September 
1996 and May 1999.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran injured his 
left knee during basic training.  He continued to complain of 
knee pain.  An arthroscopy was performed in September 1988.  
The veteran continued to complain of problems related to his 
left knee.  A Medical Board subsequently diagnosed the 
veteran with a chronic anterior cruciate ligament deficient 
left knee, a lateral meniscus tear of the left knee, 
surgically treated, and early degenerative changes of the 
left knee secondary to anterior cruciate deficient left knee 
and lateral meniscus tear.  The veteran was subsequently 
discharged from service due to his left knee disability.

A May 1990 rating decision granted service connection for a 
chronic anterior cruciate ligament deficiency and a lateral 
meniscus tear of the left knee, and assigned an initial 
disability rating of 20 percent.

A November 1994 rating decision granted a temporary total 
disability rating, effective from September 12, 1994 through 
October 31, 1994, for convalescence from knee surgery.  A 20 
percent rating was in effect beginning November 1, 1994.

The veteran filed a claim for an increased rating for his 
left knee disability in November 1995.

A November 1995 VA examination report indicated that the 
veteran complained of weakness in his left thigh and popping 
in the left knee.  On examination the veteran had a 1-inch 
atrophy of his left thigh with crepitation on motion.  He had 
an 8-millimeter anterior drawer sign with no laxity and no 
deformity.  Range of motion was full.  The diagnosis was 
degenerative joint disease of the left knee.

In January 1996, the RO notified the veteran of a proposal to 
reduce his disability rating for his left knee from 20 
percent to 10 percent.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 1996.  The veteran testified 
that, although he had noted an increase in stability since 
his surgery in 1994, the strength of his knee had actually 
decreased.  He stated that his knee was fairly strong before 
surgery.  He indicated that he still has a sharp pain in his 
knee with walking, squatting, bending or things of that 
nature.  He stated his activities were limited as a result.  
The veteran testified that he had a popping in his knee that 
prevented him from getting rehabilitation for his knee after 
surgery.

An October 1996 VA examination report indicated that the 
veteran complained of weakness and pain in the left knee.  On 
examination there was no swelling or deformity of the knee 
noted.  A well-healed surgical scar was noted over the 
anterior aspect of the left knee.  Sensory to light touch and 
pinprick were present.  Deep tendon reflexes were present.  
There was a palpable peripheral pulse.  Atrophy of the left 
quadriceps muscle was noted.  Range of motion of the left 
knee was 0 to 115 degrees.  There was crepitation over the 
left patella on full range of motion of the left knee.  X-
rays showed a metallic screw on the distal femur and on the 
proximal tibia.  Arthritic change and flattening of the 
lateral condyle of the left femur were also noted.

In September 1998 Board remanded the claim to the RO.  The 
Board instructed the RO to schedule the veteran for a hearing 
before a Member of the Board at the RO.  The veteran 
requested a hearing before a hearing officer instead of a 
hearing before a Member of the Board.

The veteran and his fiancée testified before a hearing 
officer at a hearing held at the RO in May 1999.  The veteran 
testified that he experienced a great deal of pain related to 
his knee.  The veteran indicated that he could not squat or 
do knee bends.  He stated that he had difficulty going up 
stairs.  He stated that he worked as a mechanic and sometimes 
had difficulties at work because of his knee pain.  He 
testified that he occasionally used a brace, but did not need 
it as much as he used to.  He indicated that while he did not 
have the same amount of lateral instability that he used to 
he did have instability of the knee.  He stated that he still 
had problems with his knee popping.  His fiancée testified 
that his knee gave out almost daily.

A June 1999 VA examination report indicated that the veteran 
complained of left knee pain after prolonged use with 
swelling and weakness of the leg.  On examination range of 
motion was 0 to 135 degrees.  There was minimal medial 
instability by valgus stress.  There was a well-healed non-
tender surgical scar.

The Board issued a decision and a remand in May 2000.  The 
Board reinstated the 20 percent disability rating for the 
veteran's left knee disability.  The Board issued a remand, 
instructing the RO to complete further development, regarding 
the claim for entitlement to an increased rating for a left 
knee disability.

A March 2001 VA x-ray report noted post surgical changes from 
anterior cruciate ligament repair and degenerative joint 
disease of the left knee.

A May 2001 VA treatment note indicated that the veteran 
complained of popping in the left knee.  Tenderness was noted 
at the anterior lateral joint line.  Anterior drawer and 
Lachman's tests were 1+.  Posterior drawer, McMurray and 
pivot shift tests were negative.

A July 2001 VA MRI report noted that the veteran was status 
post-anterior cruciate ligament repair.  The report also 
noted degenerative narrowing of the patellofemoral and, to a 
lesser extent, tibial compartments with osteophyte formation 
off the anterior aspect of the patella.  There also appeared 
to be some chondromalacia of the patella.  There was a mild 
amount of free fluid in the joint.

An August 2001 VA examination report indicated that the 
veteran complained of occasional swelling of the left knee.  
On examination, range of motion of the left knee, both active 
and passive, was 0 to 135 degrees.  There was no instability 
of the knee or drawer sign evident.  The surgical scars over 
the anterior aspect of the left knee were well healed.  There 
was minimal atrophy of the left vastus medialis muscle.  The 
examiner noted that there was no limitation of function, 
except the veteran felt that his knee was weaker, which, in 
his opinion, meant he could not perform as well.  The 
examiner indicated that it was likely that the veteran would 
suffer excess fatigability and incoordination because of the 
weakness of his left knee.  With flare-ups, the veteran would 
have pain and limited functional ability.  The examiner 
diagnosed the veteran with degenerative arthritis and 
surgical repair of the anterior cruciate ligament of the left 
knee.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 5256, a 30 percent evaluation is 
assigned for ankylosis of the knee in a favorable angle in 
full extension or in slight flexion between 0 and 10 degrees.  
A 40 percent rating is available where there is ankylosis in 
flexion between 10 and 20 degrees.  If there is ankylosis in 
flexion between 20 and 45 degrees a 50 percent rating is 
appropriate.  A rating of 60 percent is assigned for 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 20 percent rating is 
appropriate for a moderate case of knee impairment, including 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation is provided for a severe case.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a 0 percent rating.  When flexion is 
limited to 45 degrees, a 10 percent rating is assigned.  A 20 
percent rating is appropriate where flexion is limited to 30 
degrees.  A 30 percent rating is assigned in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a 0 percent rating.  When extension 
is limited to 10 degrees, a 10 percent rating is assigned.  A 
20 percent rating is appropriate where extension is limited 
to 15 degrees.  A 30 percent rating is assigned in the case 
of extension limited to 20 degrees.  A 40 percent rating is 
appropriate where extension is limited to 30 degrees.  A 50 
percent rating is assigned for limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, a 20 percent rating is available 
for malunion of the tibia and fibula with moderate knee or 
ankle disability.  A 30 percent rating is available for 
malunion of the tibia and fibula with marked knee or ankle 
disability.  A 40 percent rating is appropriate for a 
nonunion of the tibia and fibula with loose motion that 
requires a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The Board notes that the veteran has been diagnosed with 
degenerative arthritis of the left knee.  In a General 
Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), General 
Counsel established that when a veteran has arthritis and is 
rated separately under instability of the knee, Diagnostic 
Code 5257, those two disabilities may be rated separately 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and 
5257.  See also VAOGCPREC 9-98 (August 14, 1998).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a rating in excess 
of 20 percent for a post-operative anterior cruciate ligament 
and meniscus tear of the left knee.  However, the evidence 
does support a grant of a separate rating of 10 percent for 
traumatic arthritis of the left knee.  The reasons follow.

The veteran is currently in receipt of a rating of 20 percent 
for his left knee disability under Diagnostic Code 5257.  A 
30 percent rating is warranted when the clinical evidence 
shows severe impairment of the knee due to lateral 
instability or recurrent subluxation.  The August 2001 VA 
examination report did not note instability of the knee.  The 
June 1999 VA examination report noted a minimal medial 
instability by valgus stress.  The Board notes the veteran 
and his fiancée's testimony that his knee gives out 
frequently due to instability.  However, their testimony 
examined in conjunction with the clinical evidence of record 
does not indicate that the veteran's left knee impairment is 
any more than moderate.  Accordingly, the evidence does not 
support a rating in excess of 20 percent under Diagnostic 
Code 5257 at this time.

A rating under Diagnostic Code 5256 is not appropriate as 
there is no clinical evidence of ankylosis of the left knee.

A 30 percent rating under Diagnostic Code 5262 is only 
appropriate where there is a malunion of the tibia or fibula 
with marked knee or ankle disability.  There is no clinical 
evidence of record reflecting a malunion of the tibia or 
fibula.  Therefore, the veteran does not meet the criteria 
for a higher rating under Diagnostic Code 5262.

The Board notes that, as the veteran is appropriately rated 
under Diagnostic Code 5257, a separate rating is available 
where the veteran is diagnosed with arthritis of the knee.  
In this instance, early degenerative changes to the left knee 
were noted in the veteran's service medical records and, the 
Board notes, specifically attributed to his service connected 
disability.  In addition, degenerative arthritis of the left 
knee was noted in x-rays taken in July 1996 and March 2001 
and on a July 2001 MRI.  Accordingly, a separate rating for 
arthritis of traumatic origins of the knee is appropriate in 
this instance.

Under Diagnostic Code 5003-5010 arthritis established by x-
ray findings is rated according to limitation of motion for 
the joint or joints involved, in this instance under 
Diagnostic Codes 5260 and 5261.  Compensable limitation of 
either flexion or extension has not been noted in any of the 
developed records.  The October 1996 VA examiner indicated 
that the veteran's range of motion was 0 to 115 degrees.  
Range of motion was 0 to 135 degrees at the June 1999 VA 
examination.  The August 2001 VA examiner indicated that both 
passive and active range of motion was 0 to 135 degrees.  The 
Board notes that the August 2001 VA examiner specifically 
indicated that there was no limitation of motion of the left 
knee.  As the limitation of motion in the veteran's left knee 
is noncompensable under the appropriate codes a rating of 10 
percent is appropriate under Diagnostic Code 5003.

The veteran is competent to report his symptoms. To the 
extent that the veteran claims that his symptoms related to 
his left knee disability are worse than the 20 percent 
evaluation contemplates, the Board finds that the medical 
findings do not support an evaluation in excess of 20 percent 
for a post-operative anterior cruciate ligament and meniscus 
tear of the left knee.  The Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements in support of 
a claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  
However, as noted above, a separate 10 percent rating for 
degenerative arthritis of the knee of traumatic origins is 
warranted based on the evidence record.

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, there is no 
evidence that the service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization for the periods at issue.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

Entitlement to an increased rating for post-operative 
anterior cruciate ligament and meniscus tear of the left 
knee, currently evaluated as 20 percent disabling is denied.

Entitlement to a separate rating of 10 percent for 
degenerative arthritis of the left knee is granted, subject 
to the laws and regulations that govern the award of monetary 
benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

